         Case 2:11-cv-02871-KJN Document 51 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ISAC ESTRADA,                                       No. 2: 11-cv-2871 KJN P
11                        Petitioner,
12                v.                                      ORDER
13    MICHAEL STRAINER, et al.,
14                        Respondents.
15

16            Petitioner is a state prisoner, proceeding through counsel, with a petition for writ of

17   habeas corpus pursuant to 28 U.S.C. § 2254. The parties have consented to the jurisdiction of the

18   undersigned for all purposes. See 28 U.S.C. § 636(c); Local Rule 305(a).

19            On April 27, 2015, the undersigned granted petitioner’s motion to stay this action in order

20   for petitioner to exhaust additional claims. (ECF No. 48.) On May 20, 2021, respondent filed a

21   motion to dismiss this action for lack of prosecution. (ECF No. 49.) Petitioner did not respond to

22   the motion to dismiss.

23            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

24   order, petitioner shall show cause for his failure to oppose respondent’s motion to dismiss; failure

25   to respond to this order will be deemed a waiver of opposition to the motion to dismiss.

26   Dated: June 15, 2021
     Es2871.osc
27

28
                                                         1
